TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00364-CV


Shawn A. Richeson, Appellant

v.


Tracey Lynn Snider, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 202140-C, HONORABLE RICK MORRIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Shawn A. Richeson has notified this Court that he desires to withdraw his
notice of appeal and not pursue the appeal.  Accordingly, we dismiss the appeal.  See Tex. R. App.
P. 42.1(a)(1) (voluntary dismissal).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed

Filed:   July 29, 2004